Title: To George Washington from Thomas Jefferson, 12 February 1781
From: Jefferson, Thomas
To: Washington, George


                        
                            Sir,
                            Richmond Feby 12. 1781.
                        
                        The inclosed extract of a Letter from Governor Nash which I received this Day being a confirmation of the
                            intelligence I transmitted in a former Letter I take the liberty of handing it forward to your Excellency. I am informed
                            through a private channel on which I have considerable reliance that the enemy had landed 500 troops under the command of
                            a Major Craig who were joined by a number of disaffected, that they had penetrated 40 miles: that their aim appeared to be
                            the Magazine at Kingston from which place they were about 20 Miles distant.
                        Baron Steuben transmits to your Excellency a Copy of a Letter from General Greene by which you will learn the
                            events which have taken place in that quarter since the defeat of Colo. Tarlton by General Morgan. These events speak best
                            for themselves & no doubt will suggest what is necessary to be done to prevent the successive losses of State
                            after State to which the want of arms & of a regular Soldiery seem more especially to express those in the South.
                            I have the honor to be with every sentiment of respect Your Excellency’s mo. ob. & mo. hble Servant
                        
                            Th: Jefferson
                        
                     Enclosure
                                                
                            
                                
                                    2 February 1781
                                
                            
                            Extract of a Letter from Governor Nash of N. Carolina to Govr Jefferson of Virga Dated Colo. Longs.
                                Feby 2. 1781.
                            "I am now sir to acquaint you that I have just recd an acct of the arrival of a British Fleet in Cape
                                Fear river—The acct says 18 large Ships had got over the bar & a considerable number in the offing. This
                                invasion will I fear distress us very greatly—our men in the lower parts of the Country being by frequent drafts
                                almost entirely exhausted of arms—this invasion in another respect affects us greatly because if we shall not be able
                                to check them in a short time, they no doubt will open a Comn with the Highland Settlements about 100 miles up Cape
                                Fear river—these men are at heart all enemies. in short Sir there remains no doubt but that the reduction of this
                                State is the immediate object of the British & I fear we shall be exposed to very great distress bifore we get
                                rid of them—the regulars in this department are inconsiderable—they with the western Militia I have no Doubt will be
                                able to repel any advanceof Lord Cornwallis—but how the poor unpractised & unarmed Militia of the lower
                                parts without the aid of one regular will be able to restrain the progress of the enemy lately arrived I cannot
                                foresee."
                        
                        
                    